DETAILED ACTION
This Office Action is in response to the RCE filed on 04/19/2022.
In the instant application, claims 10 and 20 are cancelled; Claims 1, 9 and 12 are independent claims; Claims 1-9, 11-19 and 21-22 have been examined and are pending. This action is made non-final. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. (“Lin,” US 2013/0254301), published on September 26, 2013 in view of Pan et al. (“Pan,” US 8700714), patented on August 15, 2014 and further in view of Hafeez et al. (“Hafeez,” US 2015/0170529), published on June 18, 2015.
Regarding claim 1, Lin teaches a method, comprising: 
	providing, to a client device, at least part of a graphical user interface (GUI) (Lin: see par. 0043; website 152 as shown in Fig. 3), the GUI including an identification of a media item (Lin: see par. 0043 and Fig. 3; website 152 includes various articles 154, 156, 158); 
	providing, to the client device via the GUI, a displayable region (Lin: see par. 0044; each article has a top region with an associated “+1” button) that includes a selectable GUI element to create a virtual room to access the media item, the virtual room being based on the media item (Lin: see pars. 0045-0046 and Fig. 3; upon a user selects a “+1” button, synchronous communication process may render session initiation session window 168 that may allow the user to choose whether or not they wish to initiate an object-specific, synchronous communication session associated with a specific article. Note: “+1” button associated with each article is selectable); 
	receiving, via the GUI, a selection of the selectable GUI element to create the virtual room (Lin: see pars. 0045-0046 and Fig. 3; upon a user selects a “+1” button, synchronous communication process may render session initiation session window 168 that may allow the user to choose whether or not they wish to initiate an object-specific, synchronous communication session associated with a specific article. See pars. 0039-0040; synchronous communication process may leverage the use of “hangouts”, which are multiuser video chat rooms that allow for virtual gatherings of people so that they may chat about specific topics); and 
	providing, via the GUI, an indication that the virtual room has been created (Lin: see par. 0047; upon the user selects the “yes” button included within session initiation window 168, the synchronous communication process may render invitation window 170 that may be configured to allow the user to identify invitee(s) for the object-specific, synchronous communication session) [with an option to edit a permission setting associated with the virtual room].
	As rejected surpa, Lin appears to tech the creation of a virtual room for a specific object when selecting “yes” button included within session initiation window 168 (Lin: see par. 0047). However if Lin does not teach this limitation. Pan is relied upon to teach:
	receiving, via the GUI, a selection of the selectable GUI element to create the virtual room (Pan: see col. 7 lines 28-49; while viewing the stream “Video Stream Pilot”, a user may create a stream by selecting new stream creation 156 link. See col. 7 lines 15-20; once a stream is created, the stream collaboration system 200 creates a virtual room in the video hosting website to allow multiple users to collaboratively share videos). 
	providing, via the GUI, an indication that the virtual room has been created (Pan: see col. 9 lines 36-45 and Fig. 7B; an URL link to identify and locate the stream in the video database is automatically generated by the collaboration system when the stream is created. As shown in Fig. 7B, invitation window 722 is displayed to notify the user that the stream is created and he/she can send the generated URL link to invitee(s) to join the stream).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Pan and Lin in front of them to include the collaborative streaming of video content as disclosed by Pan with the method for creating object-specific synchronous communication session as taught by Lin to provide users with an enhanced experience of interacting with other users while sharing videos (Pan: see col. 4 lines 44-46).
Lin and Pan do not appear to teach: providing, via the GUI an indication that the virtual room has been created with an option to edit a permission setting associated with selection of content to present via the virtual room.
However, Hafeez teaches a method for facilitating an online study session; wherein providing, via the GUI an indication that the virtual room has been created with an option to edit a permission setting associated with selection of content to present via the virtual room (Hafeez: see pars. 0042-0043; the owner of the digital content opens and views the digital content about which the owner desires to schedule an online study session. When the owner of the digital content desires to schedule an online study session, the owner of the digital content is given a URL to the online study session platform to share with other users. The owner of the digital content then shares the URL with other uses via email, social network, SMS, or any other electronic communication means. Note: the owner of the digital content may edit and or select other users to invite to the only study session associated with the digital content. When the other users who received the URL click on the URL, they are redirected to the online study session. The owner of the digital content is informed when the other users join the online study session).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hafeez, Lin and Pan in front of them to include the online study session associated with a specific content as disclosed by Hafeez with the method for creating object-specific synchronous communication session as taught by Lin to provide an efficient means that allows students to engage in discussion and clarification of teaching materials with other students as well as support one another emotionally and psychologically (Hafeez: see par. 0007).
Regarding claim 2, Lin, Pan and Hafeez teach the method of claim 1, 
Lin, Pan and Hafeez further teach wherein the indication that the virtual room has been created includes a link to share the virtual room (Pan: see col. 9 lines 36-45 and Fig. 7B; an URL link to identify and locate the stream in the video database is automatically generated by the collaboration system when the stream is created. As shown in Fig. 7B, invitation window 722 is displayed to notify the user that the stream is created and he/she can send the generated URL link to invitee(s) to join the stream).  
Regarding claim 3, Lin, Pan and Hafeez teach the method of claim 2, 
Lin, Pan and Hafeez further teach wherein link to share the virtual room includes a uniform resource locator (Pan: see col. 9 lines 36-45 and Fig. 7B; an URL link to identify and locate the stream in the video database is automatically generated by the collaboration system when the stream is created. As shown in Fig. 7B, invitation window 722 is displayed to notify the user that the stream is created and he/she can send the generated URL link to invitee(s) to join the stream).
Regarding claim 4, Lin, Pan and Hafeez teach the method of claim 1, 
Lin, Pan and Hafeez further teach: providing an option to select a contact to invite to join the virtual room (Lin: pars. 0052-0053 and Fig. 3; invitation window 170 with options to select invitee(s)); receiving a selection of the contact to invite to join the virtual room (Lin: see par. 0053 and Fig. 3; identify appropriate people within invitation window 170 to invite to join the object-specific session); generating an invitation for the contact to join the virtual room (Lin: see par. 0053 and Fig. 3; the user may select the “invite” button to provide to the invited users electronic invitations to join the object-specific session); and causing the invitation to be sent to the contact (Lin: see par. 0056; upon receiving invitations, the invitee(s) may either accept or reject the invitation).  
Regarding claim 5, Lin, Pan and Hafeez teach the method of claim 4, 
Lin, Pan and Hafeez further teach: receiving an indication that the contact has accepted the invitation to join the virtual room (Lin: see pars. 0056-0057 and Fig. 4; upon the invitees accept the invitations, the object-specific synchronous communication session 200 as shown in Fig. 4 is provided to the user initiating the object-specific synchronous communication session and the users who accepted the invitation).
Regarding claim 6, Lin, Pan and Hafeez teach the method of claim 4,
Lin, Pan and Hafeez further teach wherein the invitation to join the virtual room includes an invitation to join the virtual room at a future time (Hafeez: see par. 0042; the owner of the digital content may start the only study session immediately or choose the date and time to schedule the online study session).
Regarding claim 8, Lin, Pan and Hafeez teach the method of claim 4, 
Lin, Pan and Hafeez further teach: providing, via the GUI, a request for an identification of an owner of the virtual room (Pan: see col. 9 lines 59-61; a stream creator may select other community members and give them administrator rights to help them manage the room. See col. 6 lines 56-60; a stream creator can set up to allow authorized stream users to add videos to a stream); and receiving, via the GUI, input indicative of the identification of the owner of the virtual room (Pan: see col. 6 lines 56-60 and Figs. 8A-8B; the stream creator may authorize specific stream user(s) to add videos to the stream). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Pan and Hafeez as applied to claim 1 above and further in view of Johansson et al. (“Johansson,” US 10616278), filed on March 30, 2015.
Regarding claim 7, Lin, Pan and Hafeez teach the method of claim 6,
	Lin, Pan and Hafeez do not appear to teach wherein the invitation to join the virtual room at the future time includes a description of the virtual room.
However, Johansson teaches a method for generating secure meetings; wherein the invitation to join the virtual room at the future time includes a description of the virtual room (Johansson: see Figs 2 and 5; the invitation includes a meeting location as shown in Fig. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Johansson, Lin, Pan and Hafeez in front of them to include the virtual meeting link with option to select a preferred contact as disclosed by Johansson with the method for creating object-specific synchronous communication session as taught by Lin to reduce the risk of unauthorized participant access to these virtual meetings and at the same time, greatly increase the likelihood that the participant will be available to attend the virtual meeting (Johansson: see col. 3 lines 43-55).

 Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. (“Lin,” US 2013/0254301), published on September 26, 2013 in view of Pan et al. (“Pan,” US 8700714), patented on August 15, 2014 and further in view of Nayak (“Nayak,” US 2016/0182580), published on June 23, 2016 and further in view of Hafeez et al. (“Hafeez,” US 2015/0170529), published on June 18, 2015.
Regarding claim 9, Lin teaches a method, comprising: 
providing, to a client device and via a graphical user interface (GUI), an invitation to join a virtual room (Lin: see pars. 0045-0046 and Fig. 3; upon a user selects a “+1” button, synchronous communication process may render session initiation session window 168 that may allow the user to choose whether or not they wish to initiate an object-specific, synchronous communication session associated with a specific article. Note: “+1” button associated with each article is selectable) that is based on a media item (Lin: see par. 0047; upon the user selects the “yes” button included within session initiation window 168, the synchronous communication process may render invitation window 170 that may be configured to allow the user to identify invitee(s) for the object-specific, synchronous communication session); 
	receiving, via the GUI, a selection of an option to accept the invitation to join the virtual room (Lin: see par. 0056; upon receiving invitations, users may either accept or reject); and providing, via the GUI, at least a portion of the virtual room (Lin: see Fig. 4; the 2011 world Series Video Chat Room is displayed) [including the media item; and 
responsive to input from an owner of the virtual room to pass control to a user of the client device, providing an indication of an option to begin control of the virtual room and further provide, as part of the control, an option to alter playback of a video media item an option to alter playback of a video media item and [access permission to control access to the virtual room.
	Lin does not appear to teach: providing, via the GUI, at least a portion of the virtual room including the media item.
	As rejected surpa, Lin appears to teach providing an invitation to join a virtual room (Lin: see par. 0047; upon the user selects the “yes” button included within session initiation window 168, the synchronous communication process may render invitation window 170 that may be configured to allow the user to identify invitee(s) for the object-specific, synchronous communication session). 
	However if Lin does not teach this limitation. Pan is relied upon to teach:
	providing an invitation to join a virtual room (Pan: see col. 7 lines 28-49; while viewing the stream “Video Stream Pilot”, a user may create a stream by selecting new stream creation 156 link. See col. 7 lines 15-20; once a stream is created, the stream collaboration system 200 creates a virtual room in the video hosting website to allow multiple users to collaboratively share videos. See col. 9 lines 36-45 and Fig. 7B; an URL link to identify and locate the stream in the video database is automatically generated by the collaboration system when the stream is created. As shown in Fig. 7B, invitation window 722 is displayed to notify the user that the stream is created and he/she can send the generated URL link to invitee(s) to join the stream).
	providing, via the GUI, at least a portion of the virtual room including the media item.
 (Pan: see col. 7 lines 38-45 and Fig. 5B; the “Video Stream Pilot” stream includes the video viewing area 504 displays the video currently being viewed by the stream users).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Pan and Lin in front of them to include the collaborative streaming of video content as disclosed by Pan with the method for creating object-specific synchronous communication session as taught by Lin to provide users with an enhanced experience of interacting with other users while sharing videos (Pan: see col. 4 lines 44-46).
Lin and Pan do not appear to teach: responsive to input from an owner of the virtual room to pass control to a user of the client device, providing an indication of an option to begin control of the virtual room and further providing, as part of the control, an option to alter playback of a video media item and access permission to control access to the virtual room.
However Nayak teaches a method for offline virtual participation in an online conference meeting. Nayak also teaches: responsive to input from an owner of the virtual room to pass control to a user of the client device, providing an indication of an option to begin control of the virtual room (Nayak: see par. 0031 and Figs. 3-4; a participant in the online conference having control of the meeting as indicated by the ball 310 next to his/her name and the control ball 310 can be passed to another participant by dragging the control ball next to another participant’s name including an offline participant) and further providing as part of the control, an option to alter playback of a video media item (Nayak: see par. 0035; using a graphical user interface, the host, presenter or another invitee can obtain the pre-recorded presentation from the storage 104 and control the recording by pausing, stopping, resuming, rewinding, fast forwarding, etc).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nayak, Lin and Pan in front of them to include the method for designating a participant as a controller of a meeting as disclosed by Nayak with the method for creating object-specific synchronous communication session as taught by Lin to allow a meeting invitee to pre-record a presentation for an upcoming online conference meeting. As the result, the online conference meeting can be more effective even when the invitee is offline (Nayak: see par. 0012).
Lin, Pan and Nayak do not appear to teach access permission to control access to the virtual zoom.
However, Hafeez teaches a method for facilitating an online study session; wherein access permission to control access to the virtual zoom (Hafeez: see par. 0016; allowing the first user to search for digital content owned by other users, displaying additional users within the first user’s social network that own digital content and can potentially host an only study session, transmitting a request to host an online study session from the first user to a second user).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hafeez, Lin, Pan and Nayak in front of them to include the online study session associated with a specific content as disclosed by Hafeez with the method for creating object-specific synchronous communication session as taught by Lin to provide an efficient means that allows students to engage in discussion and clarification of teaching materials with other students as well as support one another emotionally and psychologically (Hafeez: see par. 0007).
Regarding claim 11, Lin, Pan, Nayak and Hafeez teach the method of claim 9, 
Lin, Pan, Nayak and Hafeez further teach: wherein providing, to the client device and via the GUI, the invitation to join the virtual room includes providing a notification to the client device that the virtual room includes an event to view the media item, in the virtual room, at a same time as an owner of the virtual room (Lin: see par. 0052 and Fig. 3; invitation window include message field 174 that may allow the user to define a text-based comment concerning the electronic object. For example, the user may add the comment “great article … let’s hangout and chat” concerning article 154). 

 Claims 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (“Pan,” US 8700714), patented on August 15, 2014 in view of Buchner et al. (“Buchner,” US 2015/0195620), published on July 9, 2015.
Regarding claim 12, Pan teaches a method, comprising: 
	providing, to each of a plurality of client devices, at least part of a graphical user interface (GUI) corresponding to a virtual room (Pan: see col. 7 lines 16-20 and Fig. 5B; once a stream is created, the stream collaboration system 200 creates a virtual room in the video hosting website 130 to allow multiple users to collaboratively share videos. Note: the video stream community as shown in Fig. 5B is interpreted as a virtual room), wherein the virtual room contains a plurality of users (Pan: see col. 7 lines 38-45 and Fig. 5B; the stream community chatting room 508 allows stream users to chat in real-time); 
	providing, to each of the plurality of client devices, a first portion of the GUI for interactions between the plurality of users in the virtual room (Pan: see col. 7 lines 38-45 and Fig. 5B; the “Video Stream Pilot” community has two major streaming collaboration areas: video viewing area 504 and stream community chatting room 508. Note: stream community chatting room 508 is interpreted as the first portion of the GUI. The stream community chatting room 508 allows stream users to chat in real-time); and 
	providing, to each of the plurality of client devices, a second portion of the GUI that includes a presentation of a media item (Pan: see col. 7 lines 38-45 and Fig. 5B; the “Video Stream Pilot” community has two major streaming collaboration areas: video viewing area 504 and stream community chatting room 508. Note: the video viewing area 504 is interpreted as the second portion of the GUI. The video viewing area 504 displays a video currently being viewed by the stream user);
receiving a request to provide a different media item (Pan: see col. 8 lines 28-37; videos on the playlist can be added by stream users); and 
responsive to the request to provide the different media item [and responsive to receiving an acceptance of the different media item from a host of the virtual room], provide the different media item in the second portion of the GUI (Pan: see col. 8 lines 28-37; videos on the playlist can be added by stream users. Note: the added video will be played in the video viewing area 504).
Pan does not appear to teach responsive to receiving an acceptance of the different media item from a host of the virtual room, provide the different media item in the second portion of the GUI.
However Buchner teaches a method for providing an interface that can be extended to define a virtual living room for TV watching; wherein receiving a request to provide a different media item (Buchner: see par. 0088; a different content is selected for viewing); and responsive to receiving an acceptance of the different media item from a host of the virtual room (Buchner: see par. 0088 and Fig. 3; in the case where the content being watched is to be changed at the main portion of the main device’s display screen 410, an information message be popped on the main screen indicating that sates, “User A is trying to push the content form viewing in the main portion of the screen of the main device. Would you like to accept the content?” or some such informational message), provide the different media item in the second portion of the GUI (Buchner: see par. 0088; based on the user action in response to the informational message, the content rendering in the main portion of the main device’s display screen 410 is switched to render a different content selected for viewing).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Buchner and Pan in front of them to include the method of sharing content with other users as disclosed by Buchner with the collaborative streaming of video content as disclosed by Pan to provide the ability for the users to have a collaborative TV or other content viewing experience while also giving the ability to view some of the content privately. Thus also provide the ability to connect different living rooms across geography making this a robust and collaborative virtual television viewing (Buchner: see par. 0009).
Regarding claim 13, Pan and Buchner teach the method of claim 12,
Pan and Buchner further teach displaying one or more user interactions from one or more of the plurality of users in the first portion of the GUI (Pan: see col. 7 lines 38-45 and Fig. 5B; the stream community chatting room 508 displays chat contents from stream users), wherein each user interaction includes an identification of each particular user who generated the user interaction (Pan: see col. 7 lines 38-45 and Fig. 5B; chat contents are generated from user1 and PilotOwner). 
Regarding claim 16, Pan and Buchner teach the method of claim 12,
Pan and Buchner further teach wherein the media item includes an image or a video (Pan: see col. 7 lines 38-45; the video viewing are 504 displays the video currently being viewed by the stream user, i.e., “My Grandmas Cats”).  
Regarding claim 17, Pan and Buchner teach the method of claim 12,
Pan and Buchner further teach wherein the video includes a video of at least one of the plurality of users in the virtual room (Pan: see col. 8 lines 28-37; videos on the playlist can be added by stream users).  
Regarding claim 18, Pan and Buchner teach the method of claim 12,
Pan and Buchner further teach wherein the media item includes a screen share of at least one of the plurality of client devices (Bucher: see par. 0034; the selected multimedia content is presented at the select ones of the main devices or secondary devices of the select ones of the users based on the share attributes defined for the selected multimedia content).  

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan and Buchner as applied to claim 12 above and further in view of Upton et al. (“Upton,” US 2009/0287790), published on November 9, 2009.
Regarding claim 14, Pan and Buchner teach the method of claim 13,
Pan and Buchner do not explicitly teach providing the one or more user interactions in an overlay on top of at least a portion of the second portion of the GUI. 
However Upton teaches a system for providing virtual meeting environments in which multiple participants may view video and participate in discussions simultaneously. Upton also teaches: providing the one or more user interactions in an overlay on top of at least a portion of the second portion of the GUI (Upton: see par. 0031; the operations server 18 provides a video chat and/or text chat and/or white board feature viewable on remote devices. The while board function overlies the video on the remote devices).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Upton, Pan and Buchner in front of them to include the virtual meeting environments as disclosed by Upton with the collaborative streaming of video content as disclosed by Pan to enhance the experience of watching a video over the Internet by allowing users or participants to watch the video simultaneously (Upton: see pars. 0072-0076).
Regarding claim 19, Pan and Buchner teach the method of claim 12,
Pan and Buchner do not explicitly teach receiving input, via the GUI, to enable a video camera of a first user of the plurality of users in the virtual room. 
However Upton teaches a system for providing virtual meeting environments in which multiple participants may view video and participate in discussions simultaneously. Upton also teaches: receiving input, via the GUI, to enable a video camera of a first user of the plurality of users in the virtual room (Upton: see par. 0098; a virtual meeting may consist of more attendees than conferencing windows available and therefore the display of attendee vs. video conferencing window may be rotated in and out amongst the group depending on presenter, flow or random delineation).  
 Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Upton, Pan and Buchner in front of them to include the virtual meeting environments as disclosed by Upton with the collaborative streaming of video content as disclosed by Pan to enhance the experience of watching a video over the Internet by allowing users or participants to watch the video simultaneously (Upton: see pars. 0072-0076).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pan and Buchner as applied to claim 12 above and further in view of Nayak (“Nayak,” US 2016/0182580), published on June 23, 2016.
Regarding claim 15, Pan and Buchner teach the method of claim 13,
Pan and Buchner do not explicitly teach wherein a first user of the plurality of users is in control of the virtual room, wherein an identification of the first user is different than the identification of each of the other users based on the first user being in control of the virtual room. 
However Nayak teaches a method for offline virtual participation in an online conference meeting. Nayak also teaches: wherein a first user of the plurality of users is in control of the virtual room, wherein an identification of the first user is different than the identification of each of the other users based on the first user being in control of the virtual room (Nayak: see par. 0031 and Figs. 3-4; the combination of the control ball next to a participant’s name indicates that the participant is having control of the meeting).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Nayak, Pan and Buchner in front of them to include the method for designating a participant as a controller of a meeting as disclosed by Nayak with the collaborative streaming of video content as disclosed by Pan to allow a meeting invitee to pre-record a presentation for an upcoming online conference meeting. As the result, the online conference meeting can be more effective even when the invitee is offline (Nayak: see par. 0012).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claim 12 above and in view of Singh et al. (“Singh,” US 2017/0126755), filed on November 3, 2015.
Regarding claim 21, Pan and Buchner teach the method of claim 12,
	Pan and Buchner do not appear to teach receiving an input to change a start time of the virtual room to a new start time, wherein the virtual room is provided at the new start time.
However Singh teaches a method for recommending files to users based on meeting information. Singh further teaches: receiving an input to change a start time of the virtual room to a new start time, wherein the virtual room is provided at the new start time (Singh: see par. 00a63; when the meeting start time has changed, then the SEG 108 can send the updated meeting invite).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Singh, Pan and Buchner in front of them to include the method of updating meeting invite as disclosed by Singh with the collaborative streaming of video content as disclosed by Pan to allow the users to avoid the hassle of finding documents in their email application (Singh: see par. 0006).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Pan, Navak and Hafeez as applied to claim 9 above and further in view of Singh et al. (“Singh,” US 2017/0126755), filed on November 3, 2015.
Regarding claim 22, Lin, Pan, Navak and Hafeez teach the method of claim 9,
	Lin, Pan, Navak and Hafeez do not appear to teach receiving an input to change a start time of the virtual room to a new start time, wherein the virtual room is provided at the new start time.
However Singh teaches a method for recommending files to users based on meeting information. Singh further teaches: receiving an input to change a start time of the virtual room to a new start time, wherein the virtual room is provided at the new start time (Singh: see par. 00a63; when the meeting start time has changed, then the SEG 108 can send the updated meeting invite).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Singh, Lin, Pan. Navak and Hafeez in front of them to include the method of updating meeting invite as disclosed by Singh with the method for creating object-specific synchronous communication session as taught by Lin to allow the users to avoid the hassle of finding documents in their email application (Singh: see par. 0006).

Response to Arguments
Applicants’ arguments filed on 04/19/2022, have been fully considered but are moot in view of the new grounds of rejection presented above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174